Title: Thomas Jefferson to John Vaughan, 25 May 1812
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir Monticello May 25. 12 
          I recieved your favor of the 1st two days ago only, on my return from a long journey which I take three or four times a year. I thank you for your care of Michaux, which came safe to hand.  if you will have the goodness to put those the volumes of Detutt Tracy & LeSage into the Fredericksburg stage, recommended to the care of mr Benson of the stage office there, he will forward them & pay expences.
          I am sorry to hear mr Correa has suffered from the climate; and if at this season, I fear he has more to fear apprehend from the approaching one. he has spoken of a tour thro’ the country and flattered me with a call. if his habits are equal to it this may be of service. if the society of Paris hangs upon his mind, it is not to be wondered at by those who know what it is in the circle of literati.—I am here almost exclusively engrossed in rural pursuits, enjoying general health, but with the increasing weakness of years. Accept the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        